Appeal from a judgment of the Erie County Court (Timothy J. Drury, J.), rendered January 11, 2006. The judgment convicted defendant, upon his plea of guilty, of attempted robbery in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted robbery in the first degree (Penal Law §§ 110.00, 160.15 [2]). We reject the contention of defendant that his waiver of the right to appeal was not knowingly, voluntarily, and intelligently entered (see generally People v Lopez, 6 NY3d 248, 256 [2006]). “No particular litany is required for an effective waiver of the right to appeal” (People v McDonald, 270 AD2d 955 [2000], lv denied 95 NY2d 800 [2000]; see People v Moissett, 76 NY2d 909, 910-911 [1990]), and the responses of defendant to County Court’s questions during *1454the plea allocution establish that he understood the proceedings and was voluntarily waiving the right to appeal (see People v Tantao, 41 AD3d 1274, 1275 [2007], lv denied 9 NY3d 882 [2007]). The general waiver by defendant of the right to appeal encompasses his challenges to the court’s suppression ruling (see People v Kemp, 94 NY2d 831, 833 [1999]), and the severity of the sentence (see People v Hidalgo, 91 NY2d 733, 737 [1998]). Present—Martoche, J.E, Centra, Fahey, Peradotto and Green, JJ.